            Case 2:20-cv-00731-MTL-DMF Document 11 Filed 07/01/20 Page 1 of 5




        1   WO                                                                                        JL

        2
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                              FOR THE DISTRICT OF ARIZONA
        8
        9    Willie Lee Moore,                                No. CV 20-00731-PHX-MTL (DMF)
       10                           Petitioner,
       11    v.                                               ORDER
       12    David Shinn, et al.,
       13                           Respondents.
       14
       15          On April 10, 2020, Petitioner Willie Lee Moore, who is confined in the Arizona
       16   State Prison Complex-Eyman, filed a pro se Petition for Writ of Habeas Corpus pursuant
       17   to 28 U.S.C. § 2254 and an Application to Proceed In Forma Pauperis. In a May 6, 2020
       18   Order, the Court granted the Application to Proceed and dismissed the Petition because
       19   Petitioner failed to allege he is in custody in violation of the Constitution or the laws or
       20   treaties of the United States. The Court gave Petitioner 30 days to file an amended petition
       21   that cured the deficiencies identified in the Order.
       22          After requesting and receiving an extension of time, on June 12, 2020, Petitioner
       23   filed his Amended § 2254 Petition (Doc. 10). The Court will require an answer to the
       24   Amended Petition.
       25   I.     Amended Petition
       26          Petitioner was convicted in Maricopa County Superior Court, case #CR2014-
       27   005890, of second-degree murder and discharge of a firearm at a structure and was
       28   sentenced to a 23-year term of imprisonment. In his Amended Petition, Petitioner names


TERMPSREF
                Case 2:20-cv-00731-MTL-DMF Document 11 Filed 07/01/20 Page 2 of 5




            1   David Shinn as Respondent and the Arizona Attorney General as an Additional
            2   Respondent. Petitioner raises four grounds for relief. In Ground One, Petitioner asserts
            3   juror misconduct violated his Sixth Amendment to an impartial jury. In Ground Two,
            4   Petitioner contends the trial court’s denial of his motion to sever violated his due process
            5   rights under the Fifth and Fourteenth Amendments. In Ground Three, Petitioner claims
            6   testimony proved his innocence, but he was still found guilty of murder, in violation of his
            7   Sixth Amendment rights. In Ground Four, Petitioner asserts that prosecutorial misconduct
            8   violated his due process rights under the Fifth and Fourteenth Amendments.
            9          Petitioner states he has presented the issues in Grounds One and Three to the
        10      Arizona Court of Appeals. Petitioner states that he has not presented the issues in Grounds
        11      Two and Four to any Arizona appellate court. In Henderson v. Johnson, 710 F.3d 872,
        12      873-74 (9th Cir. 2013), the Ninth Circuit Court of Appeals held that the district court erred
        13      as a matter of law when it dismissed a habeas petition without offering the petitioner leave
        14      to amend to delete unexhausted claims, which were raised in the petitioner’s concurrent
        15      state petition. In relevant part, the court stated that:
        16                     Although district courts cannot adjudicate mixed petitions, Sherwood
                       [v. Tomkins, 716 F.2d 632 (9th Cir. 1983),] does not undermine the important
        17             precedent requiring district courts first to grant leave to amend and, if
                       requested, to consider a petitioner’s eligibility for a stay under Rhines [v.
        18             Weber, 544 U.S. 269, 275-77 (2005)] (stay of entire petition), or under Kelly
                       [v. Small, 315 F.3d 1063, 1070-71 (9th Cir. 2003)] (stay of exhausted claims
        19             only). The district court erred by failing to allow Henderson leave to amend
                       her petition before dismissal, and by refusing to address Henderson’s request
        20             for relief under Rhines or Kelly.
        21      710 F.3d at 874 (emphasis added).            Prior to any appearance by Respondents, a
        22      determination as to whether the Amended Petition is mixed or whether Petitioner should
        23      be afforded leave to amend to delete any unexhausted claims or to request a stay is
        24      premature.
        25             The Court will require Respondents to answer the Amended Petition. 28 U.S.C.
        26      § 2254(a).
        27      ....
        28      ....
TERMPSREF
                                                              -2-
                Case 2:20-cv-00731-MTL-DMF Document 11 Filed 07/01/20 Page 3 of 5




            1   II.    Warnings
            2          A.         Address Changes
            3          Petitioner must file and serve a notice of a change of address in accordance with
            4   Rule 83.3(d) of the Local Rules of Civil Procedure. Petitioner must not include a motion
            5   for other relief with a notice of change of address. Failure to comply may result in dismissal
            6   of this action.
            7          B.         Copies
            8          Petitioner must serve Respondents, or counsel if an appearance has been entered, a
            9   copy of every document that he files. Fed. R. Civ. P. 5(a). Each filing must include a
        10      certificate stating that a copy of the filing was served. Fed. R. Civ. P. 5(d). Also, Petitioner
        11      must submit an additional copy of every filing for use by the Court. LRCiv 5.4. Failure to
        12      comply may result in the filing being stricken without further notice to Petitioner.
        13             C.         Possible Dismissal
        14             If Petitioner fails to timely comply with every provision of this Order, including
        15      these warnings, the Court may dismiss this action without further notice. See Ferdik v.
        16      Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action
        17      for failure to comply with any order of the Court).
        18      IT IS ORDERED:
        19             (1)        The Clerk of Court must serve a copy of the Amended Petition (Doc. 10) and
        20      this Order on the Respondent(s) and the Attorney General of the State of Arizona by
        21      electronic mail pursuant to Rule 4, Rules Governing Section 2254 Cases, and the
        22      Memorandum of Understanding between the United States District Clerk of Court for the
        23      District of Arizona and the Arizona Attorney General’s Office.                Pursuant to the
        24      Memorandum of Understanding, copies of the Amended Petition and this Order will be
        25      sent via Notice of Electronic Filing (NEF) to the State of Arizona Respondent through the
        26      Attorney General for the State of Arizona to designated electronic mail addresses. Within
        27      2 business days, the Attorney General’s Office will acknowledge receipt of the Amended
        28      Petition and the Court’s Order and within 5 business days will either file a notice of
TERMPSREF
                                                              -3-
                Case 2:20-cv-00731-MTL-DMF Document 11 Filed 07/01/20 Page 4 of 5




            1   appearance on behalf of Respondents or will notify the Court of the names of the
            2   Respondents on whose behalf the Arizona Attorney General’s Office will not accept
            3   service of process.
            4          (2)    Respondents must answer the Amended Petition within 40 days of the date
            5   of service.   Respondents must not file a dispositive motion in place of an answer.
            6   Respondents may file an answer that (a) is limited to relevant affirmative defenses,
            7   including, but not limited to, statute of limitations, procedural bar, or non-retroactivity;
            8   (b) raises affirmative defenses as to some claims and discusses the merits of others; or
            9   (c) discusses the merits of all claims. The failure to set forth an affirmative defense
        10      regarding a claim in an answer may be treated as a waiver of the defense as to that claim,
        11      Day v. McDonough, 547 U.S. 198, 209-11 (2006), but an answer that is limited to
        12      affirmative defenses on a particular claim does not waive any argument on the merits as to
        13      that claim. If the answer only raises affirmative defenses, only those portions of the record
        14      relevant to those defenses need be attached to the answer. If not, the answer must fully
        15      comply with all of the requirements of Rule 5 of the Rules Governing Section 2254 Cases.
        16             (3)    Regarding courtesy copies of documents for chambers, Respondents are
        17      directed to review Section II(D) of the Court’s Electronic Case Filing Administrative
        18      Policies and Procedures Manual, which requires that “a courtesy copy of the filing,
        19      referencing the specific document number, shall be printed directly from CM/ECF.”
        20      CM/ECF Admin. Man. § II(D)(3) (emphasis added). See http://www.azd.uscourts.gov/
        21      sites/default/files/documents/adm%20manual.pdf.
        22             (4)    Petitioner may file a reply within 30 days from the date of service of the
        23      answer.
        24      ....
        25      ....
        26      ....
        27      ....
        28      ....
TERMPSREF
                                                            -4-
                Case 2:20-cv-00731-MTL-DMF Document 11 Filed 07/01/20 Page 5 of 5




            1         (5)    This matter is referred to Magistrate Judge Deborah M. Fine pursuant to
            2   Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for further proceedings and a
            3   report and recommendation.
            4         Dated this 30th day of June, 2020.
            5
            6
            7
            8
            9
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
TERMPSREF
                                                           -5-
